     Case 1:20-cv-01161-NONE-SKO Document 1 Filed 08/18/20 Page 1 of 7

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10    GURPREET G. SINGH,                          Case No.
11                      Plaintiff,                COMPLAINT FOR DAMAGES
12           v.                                   1. VIOLATION OF THE FAIR DEBT
                                                  COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                §1692 ET SEQ.
      ALLIED COLLECTION SERVICES,
14    INC.,                                       2. VIOLATION OF THE ROSENTHAL FAIR
                                                  DEBT COLLECTION PRACTICES ACT,
15                      Defendant.                CAL. CIV. CODE §1788 ET SEQ.
16                                                DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19
            NOW comes GURPREET G. SINGH (“Plaintiff”), by and through his undersigned
20
     attorney, complaining as to the conduct of ALLIED COLLECTION SERVICES, INC.
21
     (“Defendant”), as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24

25   (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Rosenthal Fair Debt Collection Practices Act

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
27                                     JURISDICTION AND VENUE
28
                                                     1
     Case 1:20-cv-01161-NONE-SKO Document 1 Filed 08/18/20 Page 2 of 7

 1       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
 4
     pursuant to 28 U.S.C. §1367.
 5
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Eastern District of California and a substantial portion the events or omissions giving rise to

 8   the claims occurred within the Eastern District of California.

 9                                                  PARTIES
10
         4. Plaintiff is a consumer over-the-age of 18 residing in Fresno County, California, which is
11
     located within the Eastern District of California.
12
         5. Defendant is a collection agency with its principal place of business located at 3090 South
13
     Durango Drive, Suite 101, Las Vegas, Nevada 89117. The principal purpose of Defendant’s
14

15   business is the collection of consumer debts. Defendant collects or attempts to collect, directly or

16   indirectly, defaulted debts owed or due or asserted to be owed or due to others using the mail and
17   telephone, including consumers in the State of California.
18
         6. Defendant acted through its agents, employees, officers, members, directors, heirs,
19
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
20
     relevant to the instant action.
21

22                                 FACTS SUPPORTING CAUSES OF ACTION

23       7.   The instant action stems from Defendant’s attempts to collect upon a bill for personal

24   telecommunication services (“subject debt”) that Plaintiff allegedly owes to Sprint Corporation
25   (“Sprint”).
26
         8.   Upon information and belief, after the subject debt was purportedly in default, the subject
27
     debt was placed with Defendant for collection purposes.
28
                                                          2
     Case 1:20-cv-01161-NONE-SKO Document 1 Filed 08/18/20 Page 3 of 7

 1      9.   Around the summer of 2020, Defendant began its collection campaign by telephonically
 2   contacting Plaintiff.
 3
        10. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as
 4
     a debt collector attempting to collect upon the subject debt.
 5
        11. Plaintiff asked Defendant to provide him with validation for the subject debt as he never
 6

 7   received any correspondence from Defendant.

 8      12. Thereafter, Defendant resumed its collection campaign and continued contacting Plaintiff

 9   by telephone.
10
        13. Plaintiff reiterated to Defendant his request for validation of the subject debt as Plaintiff
11
     had still not received any correspondence related to the subject debt.
12
        14. In response, Defendant mocked and berated Plaintiff for not making a payment towards
13
     the subject debt.
14

15      15. Plaintiff was taken aback by Defendant’s unprofessional conduct and harassing collection

16   campaign.
17      16. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorney regarding his rights,
18
      resulting in expenses.
19
        17. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
20
        18. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
21

22    limited to, invasion of privacy, aggravation, and emotional distress.

23               COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

24      19. Plaintiff repeats and realleges paragraphs 1 through 18 as though full set forth herein.
25      20. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
26
        21. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
27
     use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
28
                                                        3
     Case 1:20-cv-01161-NONE-SKO Document 1 Filed 08/18/20 Page 4 of 7

 1      22. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
 2   or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
 3
     or due to others.
 4
        23. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
 5
     due or asserted to be owed or due to another for personal, family, or household purposes.
 6

 7           a. Violations of FDCPA § 1692d

 8      24. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

 9   any conduct the natural consequence of which is to harass, oppress, or abuse any person in
10
     connection with the collection of a debt.” §1692d(2) forbids “[t]the use of obscene language or
11
     language the natural consequence of which is to abuse the hearer or reader.”
12
        25. Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt collection
13
     methods to collect upon the subject debt. The harassing nature of Defendant’s collection campaign
14

15   is highlighted by its unprofessional conduct of berating and mocking Plaintiff during its collection

16   campaign. Any reasonable fact will conclude that Defendant’s actions were harassing and abusive
17   as Defendant ridiculed and needlessly embarrassed Plaintiff when it attempted to collect upon the
18
     subject debt.
19
             b. Violations of FDCPA § 1692e
20
        26. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
21

22    deceptive, or misleading representation or means in connection with the collection of any debt.”

23      27. In addition, this section enumerates specific violations, such as:

24              “The use of any false representation or deceptive means to collect or attempt to
                collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
25              §1692e(10).

26      28. Defendant further violated §1692e and e(10) when it used deceptive means to collect and/or
27
      attempt to collect the subject debt. Defendant implicitly represented that it could harass and
28
                                                        4
     Case 1:20-cv-01161-NONE-SKO Document 1 Filed 08/18/20 Page 5 of 7

 1    oppress Plaintiff when it mocked and berated him. This type of behavior is explicitly prohibited
 2    by the FDCPA. Defendant’s actions only served to worry and confuse Plaintiff.
 3
             c. Violations of FDCPA § 1692f
 4
        29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
 5
     unconscionable means to collect or attempt to collect any debt.”
 6

 7      30. Defendant violated §1692f by employing unfair means to collect upon subject debt from

 8   Plaintiff. Specifically, it was unfair for Defendant to ridicule Plaintiff during its debt collection

 9   campaign as this act was designed to place undue pressure on Plaintiff to make a payment.
10
             d. Violations of FDCPA § 1692g
11

12      31. The FDCPA, pursuant to 15 U.S.C. § 1692g(a) requires a debt collector to, “[w]ithin five

13   days after the initial communication with a consumer in connection with the collection of any debt

14   . . . send the consumer a written notice containing” several pieces of information, including: “(1)
15
     the amount of the debt; (2) the name [of the original creditor]; (3) a statement [regarding disputing
16
     the debt within 30 days]; (4) a statement [outlining what happens if a consumer disputes a debt];
17
     and (5) a statement that, upon written request . . . the debt collector will provide the consumer with
18
     the name and address of the original creditor . . . .” Furthermore, pursuant to 15 U.S.C. § 1692g(b),
19

20   “[a]ny collection activities and communication during the 30-day period may not overshadow or

21   be inconsistent with the disclosure of the consumer’s right to dispute the debt or request the name
22   and address of the original creditor.”
23
        32. Defendant violated § 1692g(a) by failing to provide the written information required within
24
     five days after the initial communication with Plaintiff. Plaintiff repeatedly informed Defendant
25
     that he had not received any correspondence regarding the subject debt. Consequently, Plaintiff had
26
27   not been provided any information in writing regarding the subject debt which outlines his rights

28   under § 1692g.
                                                        5
     Case 1:20-cv-01161-NONE-SKO Document 1 Filed 08/18/20 Page 6 of 7

 1       33. As pled in paragraphs 16 through 18, Plaintiff has been harmed and suffered damages as a
 2   result of Defendant’s illegal actions.
 3
         WHEREFORE, Plaintiff, GURPREET G. SINGH, respectfully requests that this Honorable
 4
     Court enter judgment in his favor as follows:
 5
         a. Declaring that the practices complained of herein are unlawful and violate the
 6          aforementioned bodies of law;
 7
         b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
 8          §1692k(a)(2)(A);

 9       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
            under 15 U.S.C. §1692k(a)(1);
10

11       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k(a)(3);
12
         e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
13          debt; and
14
         f. Awarding any other relief as this Honorable Court deems just and appropriate.
15

16         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

17       34. Plaintiff restates and realleges paragraphs 1 through 33 as though fully set forth herein.

18       35. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
19       36. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
20
     and (f).
21
         37. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
22

23              a. Violations of RFDCPA § 1788.10 – 1788.17
24       38. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
25
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
26
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
27
     remedies in Section 1692k of, Title 15 of the United States Code.”
28
                                                        6
     Case 1:20-cv-01161-NONE-SKO Document 1 Filed 08/18/20 Page 7 of 7

 1      39. As outlined above, through their conduct in attempting to collect upon the subject consumer
 2   debt, Defendant violated 1788.17; and 15 U.S.C. §§1692d, e, f, and g of the FDCPA. Defendant
 3
     engaged in deceptive and noncompliant conduct in its attempts to collect a debt from Plaintiff, in
 4
     violation of the RFDCPA.
 5
        40. Defendant willfully and knowingly violated the RFDCPA through its egregious collection
 6

 7   efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable

 8   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.

 9   Code § 1788.30(b).
10
        WHEREFORE, Plaintiff, GURPREET G. SINGH, respectfully requests that this Honorable
11
     Court enter judgment in his favor as follows:
12
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
13         statute;
14
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
15
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
16         1788.30(b);
17      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c);
18

19      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
           and
20
        f. Award any other relief as the Honorable Court deems just and proper.
21

22      Dated: August 18, 2020                       Respectfully submitted,
23
                                                     Nicholas M. Wajda
24                                                   WAJDA LAW GROUP, APC
                                                     6167 Bristol Parkway
25                                                   Suite 200
                                                     Culver City, California 90230
26                                                   Telephone: 310-997-0471
27                                                   Facsimile: 866-286-8433
                                                     E-mail: nick@wajdalawgroup.com
28
                                                         7
